DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mathew VcVicker, and Weigo Chen (Reg.No. 61,878) on 09/15/2021.

The application has been amended as follows: 
Claim 1 is changed to:
A method for displaying image information, comprising: when an Application on a terminal is activated, acquiring a rotation angle and a rotation duration of a rotation of the terminal, wherein the activation of the Application permits the acquisition of the rotation angle and the rotation duration, wherein acquiring the rotation duration of the rotation of the terminal comprises: [[;]]
obtaining a beginning signal when the terminal begins to rotate;
acquiring a first time when the terminal begins to rotate based on when the beginning signal is obtained;
acquiring a second time when the rotation angle of the terminal reaches a preset threshold value; and
determining a time difference between the first time and the second time as the rotation duration;
during the rotation of the terminal, obtaining a fingerprint of a user rotating the terminal through a fingerprint scanning button of the terminal; 
in response to determining that an operation of the terminal is valid:
displaying, by the terminal through the Application, image information comprising a scannable identifier corresponding to an owner of the terminal; and
upon the image information being scanned by a scanning device, transferring account information corresponding to the owner of the terminal to the scanning device;
wherein determining that the operation of the terminal is valid comprises:
	determining that the acquired rotation angle reaches a preset threshold angle value;
	determining that the acquired rotation duration is shorter than a preset duration; 
	determining that the user rotating the terminal is the owner of the terminal based on both the terminal detecting a finger of the user remaining pressed on the fingerprint scanning button of the terminal throughout the rotation of the terminal and the fingerprint of the user rotating the terminal matching the owner; and
	determining that a distance between the terminal and the scanning device is less than a preset distance; and
in response to determining that the operation of the terminal is invalid, the image information is not displayed by the terminal.

Claim 9 is changed to:
A system for displaying image information, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and 
when an Application on a terminal is activated, acquiring a rotation angle and a rotation duration of a rotation of the terminal, wherein the activation of the Application permits the acquisition of the rotation angle and the rotation duration wherein acquiring the rotation duration of the rotation of the terminal comprises: [[;]] 
obtaining a beginning signal when the terminal begins to rotate;
acquiring a first time when the terminal begins to rotate based on when the beginning signal is obtained;
acquiring a second time when the rotation angle of the terminal reaches a preset threshold value; and
determining a time difference between the first time and the second time as the rotation duration;
during the rotation of the terminal, obtaining a fingerprint of a user rotating the terminal through a fingerprint scanning button of the terminal; and
 in response to determining that an operation of the terminal is valid: 
displaying, by the terminal through the Application, image information comprising a scannable identifier corresponding to an owner of the terminal; and 
upon the image information being scanned by a scanning device, transferring account information corresponding to the owner of the terminal to the scanning device;
wherein determining that the operation of the terminal is valid comprises:
	determining that the acquired rotation angle reaches a preset threshold angle value;
	determining that the acquired rotation duration is shorter than a preset duration; 
	determining that the user rotating the terminal is the owner of the terminal based on both the terminal detecting a finger of the user remaining pressed on the fingerprint scanning 
	determining that a distance between the terminal and the scanning device is less than a preset distance; and
wherein in response to determining that the operation of the terminal is invalid, the image information is not displayed by the terminal.

Claim 15 is changed to:
A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 

Attorney Docket No. 50GL-288646
 
when an Application on a terminal is activated, acquiring a rotation angle and a rotation duration of a rotation of the terminal, wherein the activation of the Application permits the acquisition of the rotation angle and the rotation duration , wherein acquiring the rotation duration of the rotation of the terminal comprises: [[;]] 
obtaining a beginning signal when the terminal begins to rotate;
acquiring a first time when the terminal begins to rotate based on when the beginning signal is obtained;
acquiring a second time when the rotation angle of the terminal reaches a preset threshold value; and
determining a time difference between the first time and the second time as the rotation duration;
during the rotation of the terminal, obtaining a fingerprint of a user rotating the terminal through a fingerprint scanning button of the terminal; and
 in response to determining that an operation of the terminal is valid: 
displaying, by the terminal through the Application, image information comprising a scannable identifier corresponding to an owner of the terminal; and 

wherein determining that the operation of the terminal is valid comprises: 
determining that the acquired rotation angle reaches a preset threshold angle value; determining that the acquired rotation duration is shorter than a preset duration; 
determining that the user rotating the terminal is the owner of the terminal based on both the terminal detecting a finger of the user remaining pressed on the fingerprint scanning button of the terminal throughout the rotation of the terminal and the fingerprint of the user rotating the terminal matching the owner; and 
determining that a distance between the terminal and the scanning device is less than a preset distance; and SMRH:4845-3862-8072.1-6 50GL-288646Application No. 16/390,662 Attorney Docket No. 50GL-288646 
 in response to determining that the operation of the terminal is invalid, the image information is not displayed by the terminal.

Claim 21 is cancelled. 
Claim 23 is cancelled.
Claim 25 is cancelled.

REASONS FOR ALLOWANCE
Claims 1, 4, 7-9, 14-15, 20, 22, 24 and 26 (renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a method comprising during the rotation of the terminal, obtaining a fingerprint of a user rotating the terminal through a fingerprint scanning button of the terminal; in response to determining that an operation of the terminal is valid: displaying, by the terminal through the Application, image information comprising a scannable identifier corresponding to an owner of the terminal; and upon the image information being scanned by a scanning device, transferring account information corresponding to the owner of the terminal to the scanning device; wherein determining that the operation of the terminal is valid comprises:	determining that the acquired rotation angle reaches a preset threshold angle value; determining that the acquired rotation duration is shorter than a preset duration; determining that the user rotating the terminal is the owner of the terminal based on both the terminal detecting a finger of the user remaining pressed on the fingerprint scanning button of the terminal throughout the rotation of the terminal and the fingerprint of the user rotating the terminal matching the owner; and determining that a distance between the terminal and the scanning device is less than a preset distance; and in response to determining that the operation of the terminal is invalid, the image information is not displayed by the terminal, in combination with the other limitations in the claim.
Independent Claim 9 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a system comprising during the rotation of the terminal, obtaining a fingerprint of a user rotating the terminal through a fingerprint scanning button of the terminal; and in response to determining that an operation of the terminal is valid: displaying, by the terminal through the Application, image information comprising a scannable identifier corresponding to an owner of the terminal; and upon the image information being scanned by a scanning device, transferring account information corresponding to the owner of the terminal to the scanning device; wherein determining that the operation of the terminal is valid comprises: determining that the acquired rotation angle reaches a preset threshold angle value; determining that the acquired rotation duration is shorter than a preset duration; determining that the user rotating the terminal is the owner of the terminal based on both the terminal detecting a finger of the user remaining pressed on the fingerprint scanning button of the terminal throughout the rotation of the terminal and the fingerprint of the user rotating the terminal matching the owner; and determining that a distance between the terminal and the scanning device is less than a preset distance; and wherein in response to determining that the operation of the terminal is invalid, the image information is not displayed by the terminal, in combination with the other limitations in the claim.
Independent Claim 15 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a non-transitory computer-readable storage medium comprising during the rotation of the terminal, obtaining a fingerprint of a user rotating the terminal through a fingerprint scanning button of the terminal; and in response to determining that an operation of the terminal is valid: displaying, by the terminal through the Application, image information comprising a scannable identifier corresponding to an owner of the terminal; and upon the image information being scanned by a scanning device, transferring account information corresponding to the owner of the terminal to the scanning device; wherein determining that the operation of the terminal is valid comprises: determining that the acquired rotation angle reaches a preset threshold angle value; determining that the acquired rotation duration is shorter than a preset duration; determining that the user rotating the terminal is the owner of the terminal based on both the terminal detecting a finger of the user remaining pressed on the fingerprint scanning button of the terminal throughout the rotation of the terminal and the fingerprint of the user rotating the terminal matching the owner; and determining that a distance between the terminal and the scanning device is less than a preset distance; and   in response to determining that the operation of the terminal is invalid, the image information is not displayed by the terminal, in combination with the other limitations in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627